DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The phrase “a patient respiratory circuit” should be changed to --the respiratory circuit-- for consistency (Claim 1, Line 5).
The phrase “a patient exhalation cycle” should be changed to --the patient exhalation cycle-- since it was mentioned earlier (Claim 1, Lines 9-10: Claim 4, Line 6; Claim 11, Line 10; Claim 14, Line 8).
The phrase “a patient inhalation cycle” should be changed to --the patient inhalation cycle-- since it was mentioned earlier (Claim 1, Line 10; Claim 4, Line 7; Claim 11, Lines 10-11; Claim 14, Line 9).
The phrase “humidifying agent” should be changed to --humidification agent-- to maintain consistency (Claim 3, Lines 2-3; Claim 9, Lines 3-4; Claim 10, Line 4; Claim 13, Lines 2-3; Claim 15, Line 4; Claim 19, Line 4; Claim 20, Line 6).
The phrase “state when the humidification agent is combined with the first volume of gas” should be changed to --after combining the humidification agent with the first volume of gas-- to correct the grammatical error (Claim 11, Line 7).
Claims 2, 5, 6-8, 12, 16-18 are objected for being dependent on objected Claims 1 and 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “significantly less” (Line 12).  The term “significantly” is a relative term which renders the claim indefinite.  The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how less the amount has to be to meet the claim limitation of “significantly less”.  The claim provides no context on how having the second amount being “significantly less” than the first amount would have a profound or significant effect over removal of condensation.  It is unclear on how less of an amount has to be in order to be considered “significant”.  Therefore, the definition of “significantly less” cannot be determined.  For examination purposes, the claim limitation will be interpreted as the second amount is less than the first amount.  Similar rejections are applied to Claim 11 (Lines 13-14).
Claim 4 states “increasing a flow rate of the pump, from a first rate to a second rate” and “returning the flow rate of the pump to the second rate” (Lines 4-6).  This statement is indefinite because it is unclear how the flow rate can return to the second rate when the flow rate has already been set at the second rate.  It appears the applicant was trying to say “returning the flow rate of the pump to the first rate”.  However, the claim creates confusion regarding how the pump is able to return to the second rate when it has already been increased to the second rate.  If this is the case, the pump would constantly be at the second rate with no change back to the first rate.  Therefore, the flow rate of the pump in different instances cannot be determined.  For examination purposes, the claim limitation will be interpreted as “returning the flow rate of the pump to the first rate”.  Similar arguments are applied to Claim 14.
Claim 5 states “a volume of gas containing a pulsed amount” (Lines 3-4).  This statement is indefinite because it is unclear if this is the same as the first volume of gas mentioned earlier.  It appears the applicant was trying to say they’re the same.  However, it is possible there are more than two volumes of gases involved.  Therefore, the number of volumes of gas cannot be determined.  For examination purposes, the claim limitation will be interpreted as “the volume of gas containing the pulsed amount”.  Similar rejections are applied to Claim 15 (Lines 3-4).
Claim 6 states “at least a portion of a respective volume of gas” (Lines 5-6).  This statement is indefinite because it is unclear if this is the same as the first and second volume of gas mentioned earlier in Claim 1.  It appears the applicant was trying to say “at least a portion of the first or second volume of gas”.  However, it is possible that more volumes of gas are involved.  Therefore, the number of volumes of gas involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as “at least a portion of the first or second volume of gas”.  Similar rejections are applied to Claim 16 (Line 6).
Claim 9 states “a humidifying agent” (Line 3).  This statement is indefinite because it is unclear if this is the same humidification agent mentioned in Claim 1.  It appears the applicant was trying to say they’re the same.  However, it is possible the agent is completely different.  Therefore, the number of agents involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same.  Similar rejections are applied to Claim 19 (Line 4).
Claim 10 states “a heating element” (Lines 1-2).  This statement is indefinite because it is unclear if this is the same heating element mentioned earlier in Claim 2.  It appears the applicant was trying to say they’re the same.  However, it is possible multiple different heating elements are involved.  Therefore, the number of heating elements cannot be determined.  For examination purposes, the claim limitation will be interpreted as this is the same heating element mentioned in Claim 2.  Similar rejections are applied to Claim 20 (Line 2).
Claims 2-3, 7-8, 12-13, and 17-18 are rejected for being dependent on rejected Claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nichols et al. (US 2009/0267242) in view of Titchener (WO 2010/021556).
Regarding Claim 1, Nichols discloses a method of reducing condensation in a respiratory circuit (humidification system 10 has very little condensation over long operating times, paragraph 0031; desirable to control relative humidity based on flow rate of water supplied, paragraph 0022), the method comprising: providing a first amount of humidification agent (24, Fig 1; suitable fluid or liquid material 24 like water in liquid phase, paragraph 0024; ability of pumping unit 40 to change or adjust flow rate of water 24, ability to shift or change relative humidity of gas stream in milliseconds, system 10 allows for starting and stopping of system 10 within milliseconds, measuring patient’s airflow, deliver humidified gas stream with a desired relative humidity by changing liquid material’s flow rate, creating a system 10 that is responsive to breathing profile of the patient, flow rate of water 24 can be intermittent or pulse delivery to coincide with breathing profile of the patient, paragraph 0037; rate of humidification may be varied almost instantaneously in response to changes in flow rate from ventilator, paragraph 0049; first amount of humidified water when the patient’s airflow is high) to a first volume of gas (82, Fig 1; air stream, combined with aerosol stream 83 to form humidified air stream 84, paragraph 0029; first volume of gas mixed with first amount of humidified water when the patient’s airflow is high) being delivered from a gas source (82 may be from a hospital-compressed airline or pressurized air source, paragraph 0035) to a patient respiratory circuit (tubing connected to 90 and 92, Fig 1); heating the humidification agent or the first volume of gas to a temperature sufficient to maintain the humidification agent in a vapor state when the humidification agent is combined with the first volume of gas (controller 12 programmed to maintain capillary passage 52 in a heated condition at a preferred operating temperature, paragraph 0038; capillary unit 50 includes 52 capable of at least partially vaporizing the water 24, paragraph 0032; air stream, combined with aerosol stream 83 to form humidified air stream 84, paragraph 0029); removing condensation from the respiratory circuit at least in part (high air flow rate assists in evaporation of aerosol particles, consequently 10 has very little condensation over long operating times, paragraph 0031; ability of pumping unit 40 to change or adjust flow rate of water 24, ability to shift or change relative humidity of gas stream in milliseconds, system 10 allows for starting and stopping of system 10 within milliseconds, measuring patient’s airflow, deliver humidified gas stream with a desired relative humidity by changing liquid material’s flow rate, creating a system 10 that is responsive to breathing profile of the patient, flow rate of water 24 can be intermittent or pulse delivery to coincide with breathing profile of the patient, paragraph 0037; the combination of high flow rates and adjustment of relative humidity based on a breathing profile reduces or removes condensation compared to delivering flow rates with constant relative humidity) by providing a second amount of the humidification agent (24, Fig 1; suitable fluid or liquid material 24 like water in liquid phase, paragraph 0024; ability of pumping unit 40 to change or adjust flow rate of water 24, ability to shift or change relative humidity of gas stream in milliseconds, system 10 allows for starting and stopping of system 10 within milliseconds, measuring patient’s airflow, deliver humidified gas stream with a desired relative humidity by changing liquid material’s flow rate, creating a system 10 that is responsive to breathing profile of the patient, flow rate of water 24 can be intermittent or pulse delivery to coincide with breathing profile of the patient, paragraph 0037; rate of humidification may be varied almost instantaneously in response to changes in flow rate from ventilator, paragraph 0049; second amount of humidified water when the patient’s airflow is low) to a second volume of gas (82, Fig 1; air stream, combined with aerosol stream 83 to form humidified air stream 84, paragraph 0029; second volume of gas mixed with second amount of humidified water when the patient’s airflow is low) being delivered from the gas source to the patient respiratory circuit, the second amount of the humidification agent being significantly less than the first amount of the humidification agent (ability of pumping unit 40 to change or adjust flow rate of water 24, ability to shift or change relative humidity of gas stream in milliseconds, system 10 allows for starting and stopping of system 10 within milliseconds, measuring patient’s airflow, deliver humidified gas stream with a desired relative humidity by changing liquid material’s flow rate, creating a system 10 that is responsive to breathing profile of the patient, flow rate of water 24 can be intermittent or pulse delivery to coincide with breathing profile of the patient, paragraph 0037; rate of humidification may be varied almost instantaneously in response to changes in flow rate from ventilator, paragraph 0049; second amount will be significantly less than first amount due to the system’s ability to change the relative humidity by changing the water’s flow rate; amount of water being humidified to produce a relative humidity will depend on the patient’s airflow and breathing profile).
Nichols fails to disclose providing, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas; providing, during a patient exhalation cycle or immediately after a patient inhalation cycle, a second amount of the humidification agent to a second volume of gas.
However, Titchener, of the same field of endeavor, teaches a method and system for detecting transitions in a breathing cycle (Abstract) including providing, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas (controlling the gases pressure such that a higher pressure when patient is inhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; higher pressure will have a higher amount of humidification agent); providing, during a patient exhalation cycle or immediately after a patient inhalation cycle, a second amount of the humidification agent to a second volume of gas (controlling the gases pressure such that it is a low pressure when patient is exhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; lower pressure will have a lower amount of humidification agent) since biPAP therapy is a type of CPAP therapy that is well known as a respiratory therapy (Page 1, middle paragraph), to allow for adjustments on the applied pressure automatically (Page 1, bottom paragraph), and to allow patients to breathe easier against a lower pressure during exhalation (Page 2, top paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to adjust the pressure and humidification based on the inspiration and expiration phases of a patient’s respiratory flow, as taught by Titchener, since biPAP therapy is a type of CPAP therapy that is well known as a respiratory therapy (Titchener: Page 1, middle paragraph), to allow for adjustments on the applied pressure automatically (Titchener: Page 1, bottom paragraph), and to allow patients to breathe easier against a lower pressure during exhalation (Titchener: Page 2, top paragraph).  Nichols already establishes that the relative humidity can be adjusted based on patient airflow and the patient’s breathing profile.  Titchener improves on this by allowing the system to further adapt the relative humidity and pressure based on the inhalation and exhalation of the patient.  This would ensure that more humidified respiratory gas is delivered during inhalation cycles  rather than during exhalation cycles.  This would further assist in Nichols’ goal of reducing and removing condensation.
Regarding Claim 2, Nichols-Titchener combination teaches the respiratory circuit comprises at least one heater element (Nichols: 58, Figs 4A-4B; heating system 58 can be a pair of electrodes 72 and 74, paragraph 0032) and an inlet portion (Nichols: inlet of 82 entering 50, Fig 2), a humidifying portion (Nichols: 50, Fig 1), and an outlet portion (Nichols: outlet of 84 exiting 50, Fig 2), with the inlet portion upstream of the humidifying portion and the outlet portion downstream of the humidifying portion (Nichols: 82 is upstream from 50 and 84 is downstream from 50, Fig 2); and heating the first or second volume of gas, using the at least one heater element (Nichols: controller 12 programmed to maintain capillary passage 52 in a heated condition at a preferred operating temperature, paragraph 0038; capillary unit 50 includes 52 capable of at least partially vaporizing the water 24, paragraph 0032; air stream, combined with aerosol stream 83 to form humidified air stream 84, paragraph 0029), to facilitate removing the condensation while the first or second volume of gas passes through the humidifying portion (Nichols: 10 has a high air flow rate which capacity assists in evaporation of aerosol particles 51 produced by 50, consequently, 10 has very little condensation over long operating times, paragraph 0031; high air flow rate evaporates aerosol particles and reduces condensation).
Regarding Claim 3, Nichols-Titchener combination teaches delivering the humidifying agent directly onto the at least one heater element to vaporize the humidifying agent (Nichols: 24 is being delivered to 50, Fig 2) while the first volume of gas is being delivered to the patient respiratory circuit (Nichols: 82 is flowing through the circuit and down into 50, Fig 2; 82 is combined with 83 to form 84, paragraph 0029).
Regarding Claim 4, Nichols-Titchener combination teaches providing the first amount and the second amount of the humidification agent using a pump (Nichols: 40, Fig 1; 40 preferably delivers water 24 to capillary unit at constant flow rate ranging from 0.25 cc/min to about 2.2 cc/min, paragraph 0024); increasing a flow rate of the pump (Nichols: ability of pumping unit to change or adjust flow rate of water 24 provides system 10 ability to shift or change the relative humidity of humidified gas steam within milliseconds, paragraph 0037; pump is capable of increasing flow rate), from a first rate to a second rate (Nichols: ability of pumping unit to change or adjust flow rate of water 24 provides system 10 ability to shift or change the relative humidity of humidified gas steam within milliseconds, paragraph 0037; changing the flow rate would go from a first flow rate to a second flow rate), during the patient inhalation cycle or immediately after the patient exhalation cycle (Titchener: controlling the gases pressure such that a higher pressure when patient is inhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; higher pressure will have a higher amount of humidification agent, and thus, a faster flow rate of water is required); and returning the flow rate of the pump to the first rate during a patient exhalation cycle or immediately after a patient inhalation cycle (Titchener: controlling the gases pressure such that it is a low pressure when patient is exhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; lower pressure will have a lower amount of humidification agent and thus, a slower flow rate of water is required), without turning off the pump (Nichols: ability of pumping unit to change or adjust flow rate of water 24 provides system 10 ability to shift or change the relative humidity of humidified gas steam within milliseconds, paragraph 0037; the pump is able to change or shift the relative humidity without needing to shut off the pump).
Regarding Claim 5, Nichols-Titchener combination teaches providing the first amount of humidification agent to the first volume of gas in pulsed intervals (Nichols: 10 ability to shift or change relative humidity within milliseconds, 10 allows starting and stopping of 10 within milliseconds, flow rate of water 24 to capillary passage can be an intermittent or pulse delivery to coincide with breathing profile, paragraph 0037), a timing of the pulsed intervals being set so that a volume of gas containing a pulsed amount of the humidifying agent is present in the respiratory circuit at the same time the second volume of gas is provided to the respiratory circuit (Nichols: 10 ability to shift or change relative humidity within milliseconds, 10 allows starting and stopping of 10 within milliseconds, flow rate of water 24 to capillary passage can be an intermittent or pulse delivery to coincide with breathing profile, paragraph 0037; since the change in relative humidity and starting and stopping of the system happens in milliseconds, the second volume of gas would still be provided or present in the circuit while the pulsed amount with the first volume of gas is traveling through the circuit).
Regarding Claim 11, Nichols discloses a respiratory humidification system (apparatus of Fig 1), comprising: a respiratory circuit (tubing connected to 90 and 92, Fig 1); and a controller (12, Fig 1), wherein the controller is configured to: provide a first amount of humidification agent (24, Fig 1; suitable fluid or liquid material 24 like water in liquid phase, paragraph 0024; ability of pumping unit 40 to change or adjust flow rate of water 24, ability to shift or change relative humidity of gas stream in milliseconds, system 10 allows for starting and stopping of system 10 within milliseconds, measuring patient’s airflow, deliver humidified gas stream with a desired relative humidity by changing liquid material’s flow rate, creating a system 10 that is responsive to breathing profile of the patient, flow rate of water 24 can be intermittent or pulse delivery to coincide with breathing profile of the patient, paragraph 0037; rate of humidification may be varied almost instantaneously in response to changes in flow rate from ventilator, paragraph 0049; first amount of humidified water when the patient’s airflow is high) to a first volume of gas (82, Fig 1; air stream, combined with aerosol stream 83 to form humidified air stream 84, paragraph 0029; first volume of gas mixed with first amount of humidified water when the patient’s airflow is high) being delivered from a gas source (82 may be from a hospital-compressed airline or pressurized air source, paragraph 0035) to the respiratory circuit; heating, state when the humidification agent is combined with the first volume of gas, the humidification agent or the first volume of gas to a temperature sufficient to maintain the humidification agent in a vapor (controller 12 programmed to maintain capillary passage 52 in a heated condition at a preferred operating temperature, paragraph 0038; capillary unit 50 includes 52 capable of at least partially vaporizing the water 24, paragraph 0032; air stream, combined with aerosol stream 83 to form humidified air stream 84, paragraph 0029); removing condensation from the respiratory circuit at least in part (high air flow rate assists in evaporation of aerosol particles, consequently 10 has very little condensation over long operating times, paragraph 0031; ability of pumping unit 40 to change or adjust flow rate of water 24, ability to shift or change relative humidity of gas stream in milliseconds, system 10 allows for starting and stopping of system 10 within milliseconds, measuring patient’s airflow, deliver humidified gas stream with a desired relative humidity by changing liquid material’s flow rate, creating a system 10 that is responsive to breathing profile of the patient, flow rate of water 24 can be intermittent or pulse delivery to coincide with breathing profile of the patient, paragraph 0037; the combination of high flow rates and adjustment of relative humidity based on a breathing profile reduces or removes condensation compared to delivering flow rates with constant relative humidity) by providing a second amount of the humidification agent (24, Fig 1; suitable fluid or liquid material 24 like water in liquid phase, paragraph 0024; ability of pumping unit 40 to change or adjust flow rate of water 24, ability to shift or change relative humidity of gas stream in milliseconds, system 10 allows for starting and stopping of system 10 within milliseconds, measuring patient’s airflow, deliver humidified gas stream with a desired relative humidity by changing liquid material’s flow rate, creating a system 10 that is responsive to breathing profile of the patient, flow rate of water 24 can be intermittent or pulse delivery to coincide with breathing profile of the patient, paragraph 0037; rate of humidification may be varied almost instantaneously in response to changes in flow rate from ventilator, paragraph 0049; second amount of humidified water when the patient’s airflow is low) to a second volume of gas (82, Fig 1; air stream, combined with aerosol stream 83 to form humidified air stream 84, paragraph 0029; second volume of gas mixed with second amount of humidified water when the patient’s airflow is low) being delivered from the gas source to the respiratory circuit, the second amount of the humidification agent being significantly less than the first amount of the humidification agent (ability of pumping unit 40 to change or adjust flow rate of water 24, ability to shift or change relative humidity of gas stream in milliseconds, system 10 allows for starting and stopping of system 10 within milliseconds, measuring patient’s airflow, deliver humidified gas stream with a desired relative humidity by changing liquid material’s flow rate, creating a system 10 that is responsive to breathing profile of the patient, flow rate of water 24 can be intermittent or pulse delivery to coincide with breathing profile of the patient, paragraph 0037; rate of humidification may be varied almost instantaneously in response to changes in flow rate from ventilator, paragraph 0049; second amount will be significantly less than first amount due to the system’s ability to change the relative humidity by changing the water’s flow rate; amount of water being humidified to produce a relative humidity will depend on the patient’s airflow and breathing profile).
Nichols fails to disclose provide, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas; during a patient exhalation cycle or immediately after a patient inhalation cycle, providing a second amount of the humidification agent to a second volume of gas.
However, Titchener, of the same field of endeavor, teaches a method and system for detecting transitions in a breathing cycle (Abstract) including provide, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas (controlling the gases pressure such that a higher pressure when patient is inhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; higher pressure will have a higher amount of humidification agent); during a patient exhalation cycle or immediately after a patient inhalation cycle, providing a second amount of the humidification agent to a second volume of gas (controlling the gases pressure such that it is a low pressure when patient is exhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; lower pressure will have a lower amount of humidification agent) since biPAP therapy is a type of CPAP therapy that is well known as a respiratory therapy (Page 1, middle paragraph), to allow for adjustments on the applied pressure automatically (Page 1, bottom paragraph), and to allow patients to breathe easier against a lower pressure during exhalation (Page 2, top paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to adjust the pressure and humidification based on the inspiration and expiration phases of a patient’s respiratory flow, as taught by Titchener, since biPAP therapy is a type of CPAP therapy that is well known as a respiratory therapy (Titchener: Page 1, middle paragraph), to allow for adjustments on the applied pressure automatically (Titchener: Page 1, bottom paragraph), and to allow patients to breathe easier against a lower pressure during exhalation (Titchener: Page 2, top paragraph).  Nichols already establishes that the relative humidity can be adjusted based on patient airflow and the patient’s breathing profile.  Titchener improves on this by allowing the system to further adapt the relative humidity and pressure based on the inhalation and exhalation of the patient.  This would ensure that more humidified respiratory gas is delivered during inhalation cycles  rather than during exhalation cycles.  This would further assist in Nichols’ goal of reducing and removing condensation.
Regarding Claim 12, Nichols-Titchener combination teaches the respiratory circuit comprises: at least one heater element (Nichols: 58, Figs 4A-4B; heating system 58 can be a pair of electrodes 72 and 74, paragraph 0032); an inlet portion (Nichols: inlet of 82 entering 50, Fig 2); a humidifying portion (Nichols: 50, Fig 1); and an outlet portion (Nichols: outlet of 84 exiting 50, Fig 2), the inlet portion being upstream of the humidifying portion and the outlet portion downstream of the humidifying portion (Nichols: 82 is upstream from 50 and 84 is downstream from 50, Fig 2); and wherein the controller is further configured to: cause the at least one heater element to heat the first or second volume of gas (Nichols: controller 12 programmed to maintain capillary passage 52 in a heated condition at a preferred operating temperature, paragraph 0038; capillary unit 50 includes 52 capable of at least partially vaporizing the water 24, paragraph 0032; air stream, combined with aerosol stream 83 to form humidified air stream 84, paragraph 0029) ) to facilitate removing the condensation while the first or second volume of gas passes through the humidifying portion (Nichols: 10 has a high air flow rate which capacity assists in evaporation of aerosol particles 51 produced by 50, consequently, 10 has very little condensation over long operating times, paragraph 0031; high air flow rate evaporates aerosol particles and reduces condensation).
Regarding Claim 13, Nichols-Titchener combination teaches the respiratory circuit is configured to: deliver the humidifying agent directly onto the at least one heater element to vaporize the humidifying agent (Nichols: 24 is being delivered to 50, Fig 2) while the first volume of gas is being delivered to the respiratory circuit (Nichols: 82 is flowing through the circuit and down into 50, Fig 2; 82 is combined with 83 to form 84, paragraph 0029).
Regarding Claim 14, Nichols-Titchener combination teaches a pump (Nichols: 40, Fig 1; 40 preferably delivers water 24 to capillary unit at constant flow rate ranging from 0.25 cc/min to about 2.2 cc/min, paragraph 0024), wherein the controller is further configured to: cause the pump to provide the first amount and the second amount of the humidification agent (Nichols: ability of pumping unit to change or adjust flow rate of water 24 provides system 10 ability to shift or change the relative humidity of humidified gas steam within milliseconds, paragraph 0037); increase a flow rate of the pump (Nichols: ability of pumping unit to change or adjust flow rate of water 24 provides system 10 ability to shift or change the relative humidity of humidified gas steam within milliseconds, paragraph 0037; pump is capable of increasing flow rate), from a first rate to a second rate (Nichols: ability of pumping unit to change or adjust flow rate of water 24 provides system 10 ability to shift or change the relative humidity of humidified gas steam within milliseconds, paragraph 0037; changing the flow rate would go from a first flow rate to a second flow rate), during the patient inhalation cycle or immediately after the patient exhalation cycle (Titchener: controlling the gases pressure such that a higher pressure when patient is inhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; higher pressure will have a higher amount of humidification agent, and thus, a faster flow rate of water is required); and return the flow rate of the pump to the second rate during a patient exhalation cycle or immediately after a patient inhalation cycle (Titchener: controlling the gases pressure such that it is a low pressure when patient is exhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; lower pressure will have a lower amount of humidification agent and thus, a slower flow rate of water is required), without turning off the pump (Nichols: ability of pumping unit to change or adjust flow rate of water 24 provides system 10 ability to shift or change the relative humidity of humidified gas steam within milliseconds, paragraph 0037; the pump is able to change or shift the relative humidity without needing to shut off the pump).
Regarding Claim 15, Nichols-Titchener combination teaches the controller is further configured to: provide the first amount of humidification agent to the first volume of gas in pulsed intervals (Nichols: 10 ability to shift or change relative humidity within milliseconds, 10 allows starting and stopping of 10 within milliseconds, flow rate of water 24 to capillary passage can be an intermittent or pulse delivery to coincide with breathing profile, paragraph 0037), a timing of the pulsed intervals being set so that a volume of gas containing a pulsed amount of the humidifying agent is present in the respiratory circuit at the same time the second volume of gas is provided to the respiratory circuit (Nichols: 10 ability to shift or change relative humidity within milliseconds, 10 allows starting and stopping of 10 within milliseconds, flow rate of water 24 to capillary passage can be an intermittent or pulse delivery to coincide with breathing profile, paragraph 0037; since the change in relative humidity and starting and stopping of the system happens in milliseconds, the second volume of gas would still be provided or present in the circuit while the pulsed amount with the first volume of gas is traveling through the circuit).


Claims 1-3, 5-8, 11-13, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok (US 2008/0302362) in view of Titchener (WO 2010/021556).
Regarding Claim 1, Kwok discloses a method of reducing condensation in a respiratory circuit (gas is delivered to the user at variable humidity levels, Abstract; not allow as high a level so as to reduce condensation, paragraph 0031), the method comprising: providing a first amount of humidification agent (delivering the fluid water, paragraph 0009) to a first volume of gas (volume of gas coming from 14, Fig 1; profiles can be variation of wave/curve and/or stepped, paragraph 0031; graph shows variable humidity levels over time, Figs 2-3; first amount of water to first volume of gas are the higher humidity levels on the graph) being delivered from a gas source (14, Fig 1) to a patient respiratory circuit (32, 34, and/or 18, Fig 1; gas flows through 32, 34, and/or 18, Fig 1); heating the humidification agent or the first volume of gas to a temperature sufficient to maintain the humidification agent in a vapor state when the humidification agent is combined with the first volume of gas (heater element to heat volume of water, heater controlled by controller 26, paragraph 0028); removing condensation from the respiratory circuit at least in part (profiles can be variation of wave/curve and/or stepped, humidification profile may allow for longer humidification periods but not allow as high a level so as to reduce condensation, paragraph 0031) by providing a second amount of the humidification agent (delivering the fluid water, paragraph 0009) to a second volume of gas (volume of gas coming from 14, Fig 1; profiles can be variation of wave/curve and/or stepped, paragraph 0031; graph shows variable humidity levels over time, Figs 2-3; second amount of water to second volume of gas are the higher humidity levels on the graph) being delivered from the gas source to the patient respiratory circuit, the second amount of the humidification agent being significantly less than the first amount of the humidification agent (profiles can be variation of wave/curve and/or stepped, humidification profile may allow for longer humidification periods but not allow as high a level so as to reduce condensation, paragraph 0031; variable humidity levels show lower humidity levels and higher humidity levels, Figs 2-3; the amount of water at a lower humidity level will be much less than the amount of water at a higher humidity level).  Kwok also discloses the humidifier can provide instantaneous humidification on demand and the profile can be adapted on a patient breath-by-breath basis rather than over a full treatment session (paragraph 0030). 
Kwok fails to disclose providing, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas; providing, during a patient exhalation cycle or immediately after a patient inhalation cycle, a second amount of the humidification agent to a second volume of gas.
However, Titchener, of the same field of endeavor, teaches a method and system for detecting transitions in a breathing cycle (Abstract) including providing, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas (controlling the gases pressure such that a higher pressure when patient is inhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; higher pressure will have a higher amount of humidification agent); providing, during a patient exhalation cycle or immediately after a patient inhalation cycle, a second amount of the humidification agent to a second volume of gas (controlling the gases pressure such that it is a low pressure when patient is exhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; lower pressure will have a lower amount of humidification agent) since biPAP therapy is a type of CPAP therapy that is well known as a respiratory therapy (Page 1, middle paragraph), to allow for adjustments on the applied pressure automatically (Page 1, bottom paragraph), and to allow patients to breathe easier against a lower pressure during exhalation (Page 2, top paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to adjust the pressure and humidification based on the inspiration and expiration phases of a patient’s respiratory flow, as taught by Titchener, since biPAP therapy is a type of CPAP therapy that is well known as a respiratory therapy (Titchener: Page 1, middle paragraph), to allow for adjustments on the applied pressure automatically (Titchener: Page 1, bottom paragraph), and to allow patients to breathe easier against a lower pressure during exhalation (Titchener: Page 2, top paragraph).  Kwok already establishes that the breathing profile can be adapted on a breath-by-breath basis.  Titchener improves on this by allowing the system to further adapt the relative humidity and pressure based on the inhalation and exhalation of the patient which further segments a breath.  This would ensure that more humidified respiratory gas is delivered during inhalation cycles  rather than during exhalation cycles.  This would further assist in Kwok’s goal of reducing and removing condensation.
Regarding Claim 2, Kwok-Titchener combination teaches the respiratory circuit comprises at least one heater element (Kwok: heater element to heat volume of water, heater controlled by controller 26, paragraph 0028) and an inlet portion (Kwok: inlet of 32, Fig 1), a humidifying portion (Kwok: 28, Fig 1), and an outlet portion (Kwok: outlet of 34, Fig 1), with the inlet portion upstream of the humidifying portion (Kwok: 32 enters 28, Fig 1) and the outlet portion downstream of the humidifying portion (Kwok: 34 exists 28, Fig 1); and heating the first or second volume of gas, using the at least one heater element (Kwok: heater element to heat volume of water, heater controlled by controller 26, paragraph 0028; gas entering 28 must be heated when volume of water is heated, Fig 1), to facilitate removing the condensation while the first or second volume of gas passes through the humidifying portion (Kwok: profiles can be variation of wave/curve and/or stepped, humidification profile may allow for longer humidification periods but not allow as high a level so as to reduce condensation, paragraph 0031; heater element to heat volume of water, heater controlled by controller 26, paragraph 0028; heating volume of water and allowing the humidified gas to leave 28 would remove or reduce condensation within the device, Fig 1).  
Regarding Claim 3, Kwok-Titchener combination teaches delivering the humidifying agent directly onto the at least one heater element to vaporize the humidifying agent while the first volume of gas is being delivered to the patient respiratory circuit (Kwok: heater element to heat volume of water, heater controlled by controller 26, paragraph 0028; gas travels from 32 to 34 and gets humidified within 28, Fig 1).
Regarding Claim 5, Kwok-Titchener combination teaches providing the first amount of humidification agent to the first volume of gas in pulsed intervals (Kwok: humidifier provides instantaneous humidification on demand, profile may be adapted on a patient breath-by-breath basis, paragraph 0030; profiles above can be variation of stepped, paragraph 0031), a timing of the pulsed intervals being set so that a volume of gas containing a pulsed amount of the humidifying agent is present in the respiratory circuit at the same time the second volume of gas is provided to the respiratory circuit (Kwok: humidifier provides instantaneous humidification on demand, profile may be adapted on a patient breath-by-breath basis, paragraph 0030; profiles above can be variation of stepped, paragraph 0031; delay feature, valves 35a and 35b can be used to divert path of air, paragraph 0027; delay feature above in conjunction with square wave so humidity added only after treatment has commenced, paragraph 0029; both volumes of gas would be present in the circuit when valves 35a and 35b transition from open to closed, Fig 1; 14 shown to continuously provide gas and thus, second volume of gas will always be present in circuit while humidified first volume of gas is being provided, Fig 1).
Regarding Claim 6, Kwok-Titchener combination teaches the respiratory circuit further comprises a humidifying flow path connecting the inlet portion to the outlet portion through the humidifying portion (Kwok: flow path going from 32 to 34, Fig 1), and a separate diverter flow path directly connecting the inlet portion to the outlet portion (Kwok: 35c, Fig 1; 35c connects to both 32 and 34, Fig 1), and wherein the inlet portion comprises a diverter (Kwok: 35a and 35b, Fig 1) configured to direct at least a portion of a respective volume of gas traveling from the gas source either to the humidifying flow path (Kwok: when 35a and 35b closes 35c, gas will travel through 32 and 34, Fig 1) and through the humidifying portion to the outlet portion (Kwok: gas from 32 travels through 28 and out through 34, Fig 1) or to the diverted flow path and directly to the outlet portion (Kwok: when 35a and 35b opens 35c, gas will travel through 35c and avoid 28, Fig 1), wherein the method further comprises: actuating the diverter to direct the first volume of gas through the humidifying flow path and the humidifying portion to the outlet portion (Kwok: valves 35a and 35b can be used to divert path of air so as to by-pass the humidifier unit 28 via a by-pass conduit 35c, paragraph 0027; humidifying of breathable gas is delayed for a predetermined period of time, Claim 12; when 35a and 35b closes 35c, gas travels to 28, Fig 1) during the patient inhalation cycle or immediately after the patient exhalation cycle (Titchener: controlling the gases pressure such that a higher pressure when patient is inhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; higher pressure will have a higher amount of humidification agent and would have access to the humidifier due to the valves of Kwok); actuating the diverter to direct the second volume of gas through the diverted flow path to the outlet portion (Kwok: valves 35a and 35b can be used to divert path of air so as to by-pass the humidifier unit 28 via a by-pass conduit 35c, paragraph 0027; humidifying of breathable gas is delayed for a predetermined period of time, Claim 12; when 35a and 35b opens 35c, gas travels to 35c and avoids 28, Fig 1) during the patient exhalation cycle or immediately after the patient inhalation cycle (Titchener: controlling the gases pressure such that it is a low pressure when patient is exhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; lower pressure will have a lower amount of humidification agent and would not have access to the humidifier due to the valves of Kwok).
Regarding Claim 7, Kwok-Titchener combination teaches removing the condensation from the outlet portion, during the patient exhalation cycle or immediately after the patient inhalation cycle (Titchener: controlling the gases pressure such that it is a low pressure when patient is exhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; lower pressure will have a lower amount of humidification agent and would not have access to the humidifier due to the valves of Kwok), by actuating the diverter to switch the second volume of gas between the diverted flow path and the humidifying flow path in pulsed intervals (Kwok: humidifier provides instantaneous humidification on demand, profile may be adapted on a patient breath-by-breath basis, paragraph 0030; profiles above can be variation of stepped, humidification profile may allow for longer humidification periods but not allow as high a level so as to reduce condensation, paragraph 0031; humidifying of breathable gas is delayed for a predetermined period of time, Claim 12; valves 35a and 35b can be used to divert path of air so as to by-pass the humidifier unit 28 via a by-pass conduit 35c, paragraph 0027; humidified breathable gas delayed by the valve opening 35c, Fig 1; valve 35a and 35b is capable of switching back and forth to delay the humidified breathable gas which delivers the gas in pulses).
Regarding Claim 8, Kwok-Titchener combination teaches actuating the diverter in pulsed intervals causes the second volume to be split between the diverted flow path and the humidifying flow path (Kwok: valves 35a and 35b can be used to divert path of air so as to by-pass the humidifier unit 28 via a by-pass conduit 35c, paragraph 0027; humidified breathable gas delayed by the valve opening 35c, Fig 1; valve 35a and 35b is capable of switching back and forth to delay the humidified breathable gas which delivers the gas in pulses), with a greater amount of the second volume of gas passing through the diverted flow path than through the humidifying flow path (Kwok: valves 35a and 35b can be used to divert path of air so as to by-pass the humidifier unit 28 via a by-pass conduit 35c, paragraph 0027; humidifying of breathable gas is delayed for a predetermined period of time, Claim 12; when 35a and 35b opens 35c, gas travels to 35c and avoids 28, Fig 1).
Regarding Claim 11, Kwok discloses a respiratory humidification system (apparatus of Fig 1), comprising: a respiratory circuit (32, 34, and/or 18, Fig 1; gas flows through 32, 34, and/or 18, Fig 1); and a controller (26, Fig 1), wherein the controller is configured to: provide a first amount of humidification agent (delivering the fluid water, paragraph 0009) to a first volume of gas (volume of gas coming from 14, Fig 1; profiles can be variation of wave/curve and/or stepped, paragraph 0031; graph shows variable humidity levels over time, Figs 2-3; first amount of water to first volume of gas are the higher humidity levels on the graph) being delivered from a gas source (14, Fig 1) to the respiratory circuit; heating, state when the humidification agent is combined with the first volume of gas, the humidification agent or the first volume of gas to a temperature sufficient to maintain the humidification agent in a vapor (heater element to heat volume of water, heater controlled by controller 26, paragraph 0028); removing condensation from the respiratory circuit at least in part (profiles can be variation of wave/curve and/or stepped, humidification profile may allow for longer humidification periods but not allow as high a level so as to reduce condensation, paragraph 0031) by providing a second amount of the humidification agent (delivering the fluid water, paragraph 0009) to a second volume of gas (volume of gas coming from 14, Fig 1; profiles can be variation of wave/curve and/or stepped, paragraph 0031; graph shows variable humidity levels over time, Figs 2-3; second amount of water to second volume of gas are the higher humidity levels on the graph) being delivered from the gas source to the respiratory circuit, the second amount of the humidification agent being significantly less than the first amount of the humidification agent (profiles can be variation of wave/curve and/or stepped, humidification profile may allow for longer humidification periods but not allow as high a level so as to reduce condensation, paragraph 0031; variable humidity levels show lower humidity levels and higher humidity levels, Figs 2-3; the amount of water at a lower humidity level will be much less than the amount of water at a higher humidity level).  Kwok also discloses the humidifier can provide instantaneous humidification on demand and the profile can be adapted on a patient breath-by-breath basis rather than over a full treatment session (paragraph 0030). 
Kwok fails to disclose provide, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas; during a patient exhalation cycle or immediately after a patient inhalation cycle, providing a second amount of the humidification agent to a second volume of gas.
However, Titchener, of the same field of endeavor, teaches a method and system for detecting transitions in a breathing cycle (Abstract) including provide, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas (controlling the gases pressure such that a higher pressure when patient is inhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; higher pressure will have a higher amount of humidification agent); during a patient exhalation cycle or immediately after a patient inhalation cycle, providing a second amount of the humidification agent to a second volume of gas (controlling the gases pressure such that it is a low pressure when patient is exhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; lower pressure will have a lower amount of humidification agent) since biPAP therapy is a type of CPAP therapy that is well known as a respiratory therapy (Page 1, middle paragraph), to allow for adjustments on the applied pressure automatically (Page 1, bottom paragraph), and to allow patients to breathe easier against a lower pressure during exhalation (Page 2, top paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to adjust the pressure and humidification based on the inspiration and expiration phases of a patient’s respiratory flow, as taught by Titchener, since biPAP therapy is a type of CPAP therapy that is well known as a respiratory therapy (Titchener: Page 1, middle paragraph), to allow for adjustments on the applied pressure automatically (Titchener: Page 1, bottom paragraph), and to allow patients to breathe easier against a lower pressure during exhalation (Titchener: Page 2, top paragraph).  Kwok already establishes that the breathing profile can be adapted on a breath-by-breath basis.  Titchener improves on this by allowing the system to further adapt the relative humidity and pressure based on the inhalation and exhalation of the patient which further segments a breath.  This would ensure that more humidified respiratory gas is delivered during inhalation cycles  rather than during exhalation cycles.  This would further assist in Kwok’s goal of reducing and removing condensation.
Regarding Claim 12, Kwok-Titchener combination teaches at least one heater element (Kwok: heater element to heat volume of water, heater controlled by controller 26, paragraph 0028); an inlet portion (Kwok: inlet of 32, Fig 1); a humidifying portion (Kwok: 28, Fig 1); and an outlet portion (Kwok: outlet of 34, Fig 1), the inlet portion being upstream of the humidifying portion (Kwok: 32 enters 28, Fig 1) and the outlet portion downstream of the humidifying portion (Kwok: 34 exists 28, Fig 1); and wherein the controller is further configured to: cause the at least one heater element to heat the first or second volume of gas (Kwok: heater element to heat volume of water, heater controlled by controller 26, paragraph 0028; gas entering 28 must be heated when volume of water is heated, Fig 1) to facilitate removing the condensation while the first or second volume of gas passes through the humidifying portion (Kwok: profiles can be variation of wave/curve and/or stepped, humidification profile may allow for longer humidification periods but not allow as high a level so as to reduce condensation, paragraph 0031; heater element to heat volume of water, heater controlled by controller 26, paragraph 0028; heating volume of water and allowing the humidified gas to leave 28 would remove or reduce condensation within the device, Fig 1).
Regarding Claim 13, Kwok-Titchener combination teaches the respiratory circuit is configured to: deliver the humidifying agent directly onto the at least one heater element to vaporize the humidifying agent while the first volume of gas is being delivered to the respiratory circuit (Kwok: heater element to heat volume of water, heater controlled by controller 26, paragraph 0028; gas travels from 32 to 34 and gets humidified within 28, Fig 1).
Regarding Claim 15, Kwok-Titchener combination teaches the controller is further configured to: provide the first amount of humidification agent to the first volume of gas in pulsed intervals (Kwok: humidifier provides instantaneous humidification on demand, profile may be adapted on a patient breath-by-breath basis, paragraph 0030; profiles above can be variation of stepped, paragraph 0031), a timing of the pulsed intervals being set so that a volume of gas containing a pulsed amount of the humidifying agent is present in the respiratory circuit at the same time the second volume of gas is provided to the respiratory circuit (Kwok: humidifier provides instantaneous humidification on demand, profile may be adapted on a patient breath-by-breath basis, paragraph 0030; profiles above can be variation of stepped, paragraph 0031; delay feature, valves 35a and 35b can be used to divert path of air, paragraph 0027; delay feature above in conjunction with square wave so humidity added only after treatment has commenced, paragraph 0029; both volumes of gas would be present in the circuit when valves 35a and 35b transition from open to closed, Fig 1; 14 shown to continuously provide gas and thus, second volume of gas will always be present in circuit while humidified first volume of gas is being provided, Fig 1).
Regarding Claim 16, Kwok-Titchener combination teaches the respiratory circuit further comprises: a humidifying flow path connecting the inlet portion to the outlet portion through the humidifying portion (Kwok: flow path going from 32 to 34, Fig 1); and a separate diverter flow path directly connecting the inlet portion to the outlet portion (Kwok: 35c, Fig 1; 35c connects to both 32 and 34, Fig 1); and a diverter (Kwok: 35a and 35b, Fig 1) configured to direct at least a portion of a respective volume of gas traveling from the gas source either to the humidifying flow path (Kwok: when 35a and 35b closes 35c, gas will travel through 32 and 34, Fig 1) and through the humidifying portion to the outlet portion (Kwok: gas from 32 travels through 28 and out through 34, Fig 1) or to the diverted flow path and directly to the outlet portion (Kwok: when 35a and 35b opens 35c, gas will travel through 35c and avoid 28, Fig 1), wherein the controller is further configured to: actuate the diverter to direct the first volume of gas through the humidifying flow path and the humidifying portion to the outlet portion (Kwok: valves 35a and 35b can be used to divert path of air so as to by-pass the humidifier unit 28 via a by-pass conduit 35c, paragraph 0027; humidifying of breathable gas is delayed for a predetermined period of time, Claim 12; when 35a and 35b closes 35c, gas travels to 28, Fig 1) during the patient inhalation cycle or immediately after the patient exhalation cycle (Titchener: controlling the gases pressure such that a higher pressure when patient is inhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; higher pressure will have a higher amount of humidification agent and would have access to the humidifier due to the valves of Kwok); actuate the diverter to direct the second volume of gas through the diverted flow path to the outlet portion (Kwok: valves 35a and 35b can be used to divert path of air so as to by-pass the humidifier unit 28 via a by-pass conduit 35c, paragraph 0027; humidifying of breathable gas is delayed for a predetermined period of time, Claim 12; when 35a and 35b opens 35c, gas travels to 35c and avoids 28, Fig 1) during the patient exhalation cycle or immediately after the patient inhalation cycle (Titchener: controlling the gases pressure such that it is a low pressure when patient is exhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; lower pressure will have a lower amount of humidification agent and would not have access to the humidifier due to the valves of Kwok).
Regarding Claim 17, Kwok-Titchener combination teaches the controller is further configured to: actuate, during the patient exhalation cycle or immediately after the patient inhalation cycle (Titchener: controlling the gases pressure such that it is a low pressure when patient is exhaling, Page 12, bottom paragraph; controlling pressure, humidity, and/or flow of respiratory gases to/from the patient in response to occurrence of inspiration phases and/or expiration phases of patient’s respiratory flow, Page 6, bottom paragraph; controller 9 may receive input from other sources like temperature and/or flow velocity sensors, in response to other inputs, controller 9 determines when or to what level to energize heater plate 7 to heat water 6 within humidification chamber 5, Page 12, middle paragraph; lower pressure will have a lower amount of humidification agent and would not have access to the humidifier due to the valves of Kwok), the diverter to switch the second volume of gas between the diverted flow path and the humidifying flow path in pulsed intervals, to cause removal of the condensation from the outlet portion (Kwok: humidifier provides instantaneous humidification on demand, profile may be adapted on a patient breath-by-breath basis, paragraph 0030; profiles above can be variation of stepped, humidification profile may allow for longer humidification periods but not allow as high a level so as to reduce condensation, paragraph 0031; humidifying of breathable gas is delayed for a predetermined period of time, Claim 12; valves 35a and 35b can be used to divert path of air so as to by-pass the humidifier unit 28 via a by-pass conduit 35c, paragraph 0027; humidified breathable gas delayed by the valve opening 35c, Fig 1; valve 35a and 35b is capable of switching back and forth to delay the humidified breathable gas which delivers the gas in pulses).
Regarding Claim 18, Kwok-Titchener combination teaches actuating the diverter in pulsed intervals causes the second volume to be split between the diverted flow path and the humidifying flow path (Kwok: valves 35a and 35b can be used to divert path of air so as to by-pass the humidifier unit 28 via a by-pass conduit 35c, paragraph 0027; humidified breathable gas delayed by the valve opening 35c, Fig 1; valve 35a and 35b is capable of switching back and forth to delay the humidified breathable gas which delivers the gas in pulses), with a greater amount of the second volume of gas passing through the diverted flow path than through the humidifying flow path (Kwok: valves 35a and 35b can be used to divert path of air so as to by-pass the humidifier unit 28 via a by-pass conduit 35c, paragraph 0027; humidifying of breathable gas is delayed for a predetermined period of time, Claim 12; when 35a and 35b opens 35c, gas travels to 35c and avoids 28, Fig 1).


Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nichols et al. (US 2009/0267242) and Titchener (WO 2010/021556) as applied to Claim 2, and in further view of Bordewick et al. (US 2007/0277825).
Regarding Claim 9, Nichols-Titchener combination teaches the claimed invention of Claim 2.  Nichols-Titchener combination also teaches a droplet generating device (Nichols: 58, Figs 4A-4B; heating system 58 can be a pair of electrodes 72 and 74, paragraph 0032).  Nichols-Titchener combination fails to teach the droplet generating device comprising an ultrasonic vibrating plate configured to vibrate at an ultrasonic frequency sufficient to nebulize a humidifying agent provided by a humidifying agent source to the humidifying portion of the respiratory circuit.
However, Bordewick, of the same field of endeavor, teaches a respiratory therapy apparatus that introduces water into pressurized air (Abstract) including the droplet generating device comprising an ultrasonic vibrating plate (transducers 158 including ultrasonic may be employed to generate water vapor, micro-droplets, mist, paragraph 0054; 158 shown to generate water vapor, Fig 7C) configured to vibrate at an ultrasonic frequency (transducers 158 including ultrasonic may be employed to generate water vapor, micro-droplets, mist, paragraph 0054; 158 shown to generate water vapor, Fig 7C) sufficient to nebulize a humidifying agent provided by a humidifying agent source (source of water going towards 158, Fig 7C) to the humidifying portion of the respiratory circuit (water vapor travels into interface passage 74, Fig 7C) since these are known types of transducers used to generate water vapor to humidify air (paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an ultrasonic vibrating plate to the heated capillary unit, as taught by Bordewick, since these are known types of transducers used to generate water vapor to humidify air (Bordewick: paragraph 0054).  The addition of an ultrasonic vibrating plate would further benefit the heater to vaporize and aerosolize the water into a water vapor for humidification of the gases.  These vibrating plates are well-known in the art for generating water vapor and are widely used in humidifiers.
Regarding Claim 19, Nichols-Titchener combination teaches the claimed invention of Claim 12.  Nichols-Titchener combination also teaches a droplet generating device (Nichols: 58, Figs 4A-4B; heating system 58 can be a pair of electrodes 72 and 74, paragraph 0032).  Nichols-Titchener combination fails to teach the droplet generating device comprising an ultrasonic vibrating plate configured to vibrate at an ultrasonic frequency sufficient to nebulize a humidifying agent provided by a humidifying agent source to the humidifying portion of the respiratory circuit.
However, Bordewick, of the same field of endeavor, teaches a respiratory therapy apparatus that introduces water into pressurized air (Abstract) including the droplet generating device comprising an ultrasonic vibrating plate (transducers 158 including ultrasonic may be employed to generate water vapor, micro-droplets, mist, paragraph 0054; 158 shown to generate water vapor, Fig 7C) configured to vibrate at an ultrasonic frequency (transducers 158 including ultrasonic may be employed to generate water vapor, micro-droplets, mist, paragraph 0054; 158 shown to generate water vapor, Fig 7C) sufficient to nebulize a humidifying agent provided by a humidifying agent source (source of water going towards 158, Fig 7C) to the humidifying portion of the respiratory circuit (water vapor travels into interface passage 74, Fig 7C) since these are known types of transducers used to generate water vapor to humidify air (paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an ultrasonic vibrating plate to the heated capillary unit, as taught by Bordewick, since these are known types of transducers used to generate water vapor to humidify air (Bordewick: paragraph 0054).  The addition of an ultrasonic vibrating plate would further benefit the heater to vaporize and aerosolize the water into a water vapor for humidification of the gases.  These vibrating plates are well-known in the art for generating water vapor and are widely used in humidifiers.

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nichols et al. (US 2009/0267242), Titchener (WO 2010/021556), and Bordewick et al. (US 2007/0277825) as applied to Claim 9, and in further view of Huddart et al. (US 2006/0113690) and Fink et al. (WO 2010/008424).
Regarding Claim 10, Nichols-Titchener-Bordewick combination teaches the claimed invention of Claim 9.  Nichols-Titchener-Bordewick combination also teaches a heating element (Nichols: 58, Figs 4A-4B; heating system 58 can be a pair of electrodes 72 and 74, paragraph 0032),and a third sensor configured to provide third sensor data indicative of a humidity of in the outlet portion (Nichols: humidity sensor, humidity control system 210 configured such that speed of 40 can be altered or changed to provide the humidified gas stream 84 with the desired relative humidity, paragraph 0048), wherein the method further comprises: controlling a rate of operation of the droplet generating device based on the third sensor data (Nichols: humidity sensor, humidity control system 210 configured such that speed of 40 can be altered or changed to provide the humidified gas stream 84 with the desired relative humidity, paragraph 0048).
Nichols-Titchener-Bordewick combination fails to teach a first sensor configured to generate first sensor data indicative of a flow rate of the second volume of gas, a second sensor configured to provide second sensor data indicative of a level of the humidifying agent in the humidifying portion, wherein the method further comprises: controlling a rate of operation of the droplet generating device based on the first sensor data and the second sensor data.
However, Huddart, of the same field of endeavor, teaches a breathing apparatus (Abstract) including a first sensor (flow sensor, paragraph 0070) configured to generate first sensor data indicative of a flow rate of the second volume of gas (flow sensor, orifice plate allows for measuring of pressure of gases after gases leave fan, measurements of flow of gas can be calculated, paragraph 0070), wherein the method further comprises: controlling a rate of operation of the droplet generating device based on the first sensor data (humidity and flow of gases required to be delivered by system to patient is selected by user, thus energy required to be delivered by humidification means is known, energy of gases entering humidification chamber 4 is also known from sensing flow, using conservation of energy principles energy required to be added by heater plate to ensure the required energy exits humidification chamber 4 can be calculated, paragraph 0075; more accurate control of delivered gas condition through estimation or measurement of flow, subsequent calculation of required heating element power, heater plate temperature or heater plate power can then be made to achieve optimal humidity, temperature, and flow, paragraph 0063) to have a more accurate control of a delivered gas condition through measurement of the flow which controls the required power for optimal humidity, temperature, and flow (paragraph 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flow sensor and utilize the flow sensor to control the droplet generating device, as taught by Huddart, to have a more accurate control of a delivered gas condition through measurement of the flow which controls the required power for optimal humidity, temperature, and flow (Huddart: paragraph 0063).  This improvement provides additional feedback to the controller to ensure that the power used to control the vibrating plate and heating element are optimal and meet the requirements placed by the measured flow in the circuit.
Nichols-Titchener-Bordewick-Huddart combination fails to teach a second sensor configured to provide second sensor data indicative of a level of the humidifying agent in the humidifying portion, wherein the method further comprises: controlling a rate of operation of the droplet generating device based on the second sensor data.
However, Fink, of the same field of endeavor and reasonably pertinent to the problem of ultrasonic vibration, teaches an aerosol transfer device (Abstract) including a second sensor configured to provide second sensor data indicative of a level of the nebulizing agent in the nebulizing portion (aerosol generator switched on to commence nebulization, remains on until liquid in reservoir is nebulized, whereupon it is switched off, switching on and off may be accomplished by liquid level sensors, sensor means for stopping nebulization once reservoir is exhausted, paragraph 00117), wherein the method further comprises: controlling a rate of operation of the droplet generating device based on the second sensor data (switching on and off may be accomplished by liquid level sensors, sensor means for stopping nebulization once reservoir is exhausted, paragraph 00117) to shut off the droplet generating device once the reservoir is exhausted (paragraph 00117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a liquid level sensor in the reservoir, as taught by Fink, to shut off the droplet generating device once the reservoir is exhausted (Fink: paragraph 00117).  This improvement allows the device to automatically shut off the vibrating plate or heater in the event that the reservoir is exhausted and has no water in it.  This would avoid the situation of the heater getting too hot due to lack of water or the vibrating plate being agitated without water which could damage the components.

Regarding Claim 20, Nichols-Titchener-Bordewick combination teaches the claimed invention of Claim 19.  Nichols-Titchener-Bordewick combination also teaches a heating element (Nichols: 58, Figs 4A-4B; heating system 58 can be a pair of electrodes 72 and 74, paragraph 0032),and a third sensor configured to provide third sensor data indicative of a humidity of in the outlet portion (Nichols: humidity sensor, humidity control system 210 configured such that speed of 40 can be altered or changed to provide the humidified gas stream 84 with the desired relative humidity, paragraph 0048), wherein the controller is further configured to: control a rate of operation of the droplet generating device based on the third sensor data (Nichols: humidity sensor, humidity control system 210 configured such that speed of 40 can be altered or changed to provide the humidified gas stream 84 with the desired relative humidity, paragraph 0048).
Nichols-Titchener-Bordewick combination fails to teach a first sensor configured to generate first sensor data indicative of a flow rate of the second volume of gas, a second sensor configured to provide second sensor data indicative of a level of the humidifying agent in the humidifying portion, wherein the controller is further configured to: control a rate of operation of the droplet generating device based on the first sensor data and the second sensor data.
However, Huddart, of the same field of endeavor, teaches a breathing apparatus (Abstract) including a first sensor (flow sensor, paragraph 0070) configured to generate first sensor data indicative of a flow rate of the second volume of gas (flow sensor, orifice plate allows for measuring of pressure of gases after gases leave fan, measurements of flow of gas can be calculated, paragraph 0070), wherein the controller (17, Fig 2) is further configured to: control a rate of operation of the droplet generating device based on the first sensor data (humidity and flow of gases required to be delivered by system to patient is selected by user, thus energy required to be delivered by humidification means is known, energy of gases entering humidification chamber 4 is also known from sensing flow, using conservation of energy principles energy required to be added by heater plate to ensure the required energy exits humidification chamber 4 can be calculated, paragraph 0075; more accurate control of delivered gas condition through estimation or measurement of flow, subsequent calculation of required heating element power, heater plate temperature or heater plate power can then be made to achieve optimal humidity, temperature, and flow, paragraph 0063) to have a more accurate control of a delivered gas condition through measurement of the flow which controls the required power for optimal humidity, temperature, and flow (paragraph 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flow sensor and utilize the flow sensor to control the droplet generating device, as taught by Huddart, to have a more accurate control of a delivered gas condition through measurement of the flow which controls the required power for optimal humidity, temperature, and flow (Huddart: paragraph 0063).  This improvement provides additional feedback to the controller to ensure that the power used to control the vibrating plate and heating element are optimal and meet the requirements placed by the measured flow in the circuit.
Nichols-Titchener-Bordewick-Huddart combination fails to teach a second sensor configured to provide second sensor data indicative of a level of the humidifying agent in the humidifying portion, wherein the controller is further configured to: control a rate of operation of the droplet generating device based on the second sensor data.
However, Fink, of the same field of endeavor and reasonably pertinent to the problem of ultrasonic vibration, teaches an aerosol transfer device (Abstract) including a second sensor configured to provide second sensor data indicative of a level of the nebulizing agent in the nebulizing portion (aerosol generator switched on to commence nebulization, remains on until liquid in reservoir is nebulized, whereupon it is switched off, switching on and off may be accomplished by liquid level sensors, sensor means for stopping nebulization once reservoir is exhausted, paragraph 00117), wherein the controller (87, Fig 8) is further configured to: control a rate of operation of the droplet generating device based on the second sensor data (switching on and off may be accomplished by liquid level sensors, sensor means for stopping nebulization once reservoir is exhausted, paragraph 00117) to shut off the droplet generating device once the reservoir is exhausted (paragraph 00117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a liquid level sensor in the reservoir, as taught by Fink, to shut off the droplet generating device once the reservoir is exhausted (Fink: paragraph 00117).  This improvement allows the device to automatically shut off the vibrating plate or heater in the event that the reservoir is exhausted and has no water in it.  This would avoid the situation of the heater getting too hot due to lack of water or the vibrating plate being agitated without water which could damage the components.

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok (US 2008/0302362) and Titchener (WO 2010/021556) as applied to Claim 2, and in further view of Bordewick et al. (US 2007/0277825).
Regarding Claim 9, Kwok-Titchener combination teaches the claimed invention of Claim 2.  Kwok-Titchener combination also teaches a droplet generating device (Kwok: heater element to heat volume of water, heater controlled by controller 26, paragraph 0028; heating water creates droplets).  Kwok-Titchener combination fails to teach the droplet generating device comprising an ultrasonic vibrating plate configured to vibrate at an ultrasonic frequency sufficient to nebulize a humidifying agent provided by a humidifying agent source to the humidifying portion of the respiratory circuit.
However, Bordewick, of the same field of endeavor, teaches a respiratory therapy apparatus that introduces water into pressurized air (Abstract) including the droplet generating device comprising an ultrasonic vibrating plate (transducers 158 including ultrasonic may be employed to generate water vapor, micro-droplets, mist, paragraph 0054; 158 shown to generate water vapor, Fig 7C) configured to vibrate at an ultrasonic frequency (transducers 158 including ultrasonic may be employed to generate water vapor, micro-droplets, mist, paragraph 0054; 158 shown to generate water vapor, Fig 7C) sufficient to nebulize a humidifying agent provided by a humidifying agent source (source of water going towards 158, Fig 7C) to the humidifying portion of the respiratory circuit (water vapor travels into interface passage 74, Fig 7C) since these are known types of transducers used to generate water vapor to humidify air (paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an ultrasonic vibrating plate to the humidifier unit, as taught by Bordewick, since these are known types of transducers used to generate water vapor to humidify air (Bordewick: paragraph 0054).  The addition of an ultrasonic vibrating plate would further benefit the heater to vaporize and aerosolize the water into a water vapor for humidification of the gases.  These vibrating plates are well-known in the art for generating water vapor and are widely used in humidifiers.
Regarding Claim 19, Kwok-Titchener combination teaches the claimed invention of Claim 12.  Kwok-Titchener combination also teaches a droplet generating device (Kwok: heater element to heat volume of water, heater controlled by controller 26, paragraph 0028; heating water creates droplets).  Kwok-Titchener combination fails to teach the droplet generating device comprising an ultrasonic vibrating plate configured to vibrate at an ultrasonic frequency sufficient to nebulize a humidifying agent provided by a humidifying agent source to the humidifying portion of the respiratory circuit.
However, Bordewick, of the same field of endeavor, teaches a respiratory therapy apparatus that introduces water into pressurized air (Abstract) including the droplet generating device comprising an ultrasonic vibrating plate (transducers 158 including ultrasonic may be employed to generate water vapor, micro-droplets, mist, paragraph 0054; 158 shown to generate water vapor, Fig 7C) configured to vibrate at an ultrasonic frequency (transducers 158 including ultrasonic may be employed to generate water vapor, micro-droplets, mist, paragraph 0054; 158 shown to generate water vapor, Fig 7C) sufficient to nebulize a humidifying agent provided by a humidifying agent source (source of water going towards 158, Fig 7C) to the humidifying portion of the respiratory circuit (water vapor travels into interface passage 74, Fig 7C) since these are known types of transducers used to generate water vapor to humidify air (paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an ultrasonic vibrating plate to the humidifier unit, as taught by Bordewick, since these are known types of transducers used to generate water vapor to humidify air (Bordewick: paragraph 0054).  The addition of an ultrasonic vibrating plate would further benefit the heater to vaporize and aerosolize the water into a water vapor for humidification of the gases.  These vibrating plates are well-known in the art for generating water vapor and are widely used in humidifiers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,646,683, hereafter ‘683. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent and prior art anticipate and make obvious the claimed invention.
Regarding Claim 1, ‘683 discloses a method of reducing condensation in a respiratory circuit, the method comprising: providing, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas being delivered from a gas source to a patient respiratory circuit (pulsed amount to first volume of gas immediately after patient exhalation or during patient inhalation, Claim 1); heating the humidification agent or the first volume of gas to a temperature sufficient to maintain the humidification agent in a vapor state when the humidification agent is combined with the first volume of gas (heating the first volume, delivering pulsed amount of humidifying agent, vaporizing condensed humidifying agent, Claim 1; humidifying agent implies the agent has been vaporized or has come into contact with the heater element to humidify the gas; it is well-known to vaporize of liquids/water on heating elements to humidify gases); removing condensation from the respiratory circuit (reducing condensed humidifying agent, Claim 1) at least in part by providing, during a patient exhalation cycle or immediately after a patient inhalation cycle, a second amount of the humidification agent to a second volume of gas being delivered from the gas source to the patient respiratory circuit (after patient inhalation or during a patient exhalation, while a second volume of gas is provided, Claim 1; Claim 17), the second amount of the humidification agent being significantly less than the first amount of the humidification agent (Claim 18).
Regarding Claim 2, ‘683 discloses the claimed invention of Claim 1.  ‘683 does not explicitly disclose the respiratory circuit comprises at least one heater element and an inlet portion, a humidifying portion, and an outlet portion, with the inlet portion upstream of the humidifying portion and the outlet portion downstream of the humidifying portion; and heating the first or second volume of gas, using the at least one heater element, to facilitate removing the condensation before the first or second volume of gas passes through the humidifying portion, while the first or second volume of gas passes through the humidifying portion, or after the first or second volume of gas exits the humidifying portion.
However, the claimed invention of Claim 2 is obvious for one of ordinary skill in the art as these are well-known components found in a typical humidifier and such components are reasonably obvious for ‘683 to have.  ‘683 is directed towards a humidification system and obviously would have a heater element to heat the liquid/water, an inlet portion to draw in gas, an outlet portion to release the humidified gas, and a humidifying portion to turn the gas into humidified gas.  Additionally, the heating of the gas would happen while gas is passing through the humidifying portion since the liquid/water would need to be vaporized to create the humidified gas.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate all of these components in Claim 2, as taught by ‘683, since these are well-known components found in typical humidifiers.
Regarding Claim 3, ‘683 teaches delivering the humidifying agent directly onto the at least one heater element to vaporize the humidifying agent while the first volume of gas is being delivered to the patient respiratory circuit (‘683: heating the first volume, delivering pulsed amount of humidifying agent, Claim 1; humidifying agent implies the agent has been vaporized or has come into contact with the heater element to humidify the gas; it is well-known to vaporize of liquids/water on heating elements to humidify gases).
Regarding Claim 11, ‘683 discloses a respiratory humidification system (apparatus must exist to execute method of Claim 1), comprising: a respiratory circuit (circuit must exist for gas to travel); and a controller (controller must exist to control the timing of the gas being delivered in different breathing phases), wherein the controller is configured to: provide, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas being delivered from a gas source to the respiratory circuit (pulsed amount to first volume of gas immediately after patient exhalation or during patient inhalation, Claim 1); heating, state when the humidification agent is combined with the first volume of gas, the humidification agent or the first volume of gas to a temperature sufficient to maintain the humidification agent in a vapor (heating the first volume, delivering pulsed amount of humidifying agent, vaporizing condensed humidifying agent, Claim 1; humidifying agent implies the agent has been vaporized or has come into contact with the heater element to humidify the gas; it is well-known to vaporize of liquids/water on heating elements to humidify gases); removing (reducing condensed humidifying agent, Claim 1), during a patient exhalation cycle or immediately after a patient inhalation cycle, condensation from the respiratory circuit at least in part by providing a second amount of the humidification agent to a second volume of gas being delivered from the gas source to the respiratory circuit (after patient inhalation or during a patient exhalation, while a second volume of gas is provided, Claim 1; Claim 17), the second amount of the humidification agent being significantly less than the first amount of the humidification agent (Claim 18).
Regarding Claim 12, ‘683 discloses the claimed invention of Claim 11.  ‘683 does not explicitly disclose at least one heater element; an inlet portion; a humidifying portion; and an outlet portion, the inlet portion being upstream of the humidifying portion and the outlet portion downstream of the humidifying portion; and wherein the controller is further configured to: cause the at least one heater element to heat the first or second volume of gas to facilitate removing the condensation before the first or second volume of gas passes through the humidifying portion, while the first or second volume of gas passes through the humidifying portion, or after the first or second volume of gas exits the humidifying portion.
However, the claimed invention of Claim 12 is obvious for one of ordinary skill in the art as these are well-known components found in a typical humidifier and such components are reasonably obvious for ‘683 to have.  ‘683 is directed towards a humidification system and obviously would have a heater element to heat the liquid/water, an inlet portion to draw in gas, an outlet portion to release the humidified gas, and a humidifying portion to turn the gas into humidified gas.  Additionally, the heating of the gas would happen while gas is passing through the humidifying portion since the liquid/water would need to be vaporized to create the humidified gas.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate all of these components in Claim 12, as taught by ‘683, since these are well-known components found in typical humidifiers.
Regarding Claim 13, ‘683 teaches the respiratory circuit is configured to: deliver the humidifying agent directly onto the at least one heater element to vaporize the humidifying agent while the first volume of gas is being delivered to the respiratory circuit (‘683: heating the first volume, delivering pulsed amount of humidifying agent, Claim 1; humidifying agent implies the agent has been vaporized or has come into contact with the heater element to humidify the gas; it is well-known to vaporize of liquids/water on heating elements to humidify gases).

Claims 1-3 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,314,582, hereafter ‘582. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent and prior art anticipate and make obvious the claimed invention.
Regarding Claim 1, ‘582 discloses a method of reducing condensation in a respiratory circuit, the method comprising: providing, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas being delivered from a gas source to a patient respiratory circuit (pulsing a delivery of humidifying agent to volume of gas at pulsed interval, immediately after patient exhalation or during patient inhalation, Claim 1); heating the humidification agent or the first volume of gas to a temperature sufficient to maintain the humidification agent in a vapor state when the humidification agent is combined with the first volume of gas (heating volume of gas, vaporizing condensed humidifying agent, pulsing humidifying agent, Claim 1; humidifying agent implies the agent has been vaporized or has come into contact with the heater element to humidify the gas; it is well-known to vaporize of liquids/water on heating elements to humidify gases); removing condensation from the respiratory circuit (reducing condensed humidifying agent, Claim 1) at least in part by providing, during a patient exhalation cycle or immediately after a patient inhalation cycle, a second amount of the humidification agent to a second volume of gas being delivered from the gas source to the patient respiratory circuit (non-pulsed interval commencing immediately after patient exhalation or during patient inhalation, Claim 1; increasing amount of humidifying agent delivered to volume of gas relative to amount of humidifying agent delivered to the volume of gas during the non-pulsed interval, Claim 7; amount of agent during non-pulsed interval implies a second amount), the second amount of the humidification agent being significantly less than the first amount of the humidification agent (increasing amount of humidifying agent delivered to volume of gas relative to amount of humidifying agent delivered to the volume of gas during the non-pulsed interval, Claim 7; second amount is a lot less than first amount).
Regarding Claim 2, ‘582 discloses the claimed invention of Claim 1.  ‘683 does not explicitly disclose the respiratory circuit comprises at least one heater element and an inlet portion, a humidifying portion, and an outlet portion, with the inlet portion upstream of the humidifying portion and the outlet portion downstream of the humidifying portion; and heating the first or second volume of gas, using the at least one heater element, to facilitate removing the condensation before the first or second volume of gas passes through the humidifying portion, while the first or second volume of gas passes through the humidifying portion, or after the first or second volume of gas exits the humidifying portion.
However, the claimed invention of Claim 2 is obvious for one of ordinary skill in the art as these are well-known components found in a typical humidifier and such components are reasonably obvious for ‘582 to have.  ‘582 is directed towards a humidification system and obviously would have a heater element to heat the liquid/water, an inlet portion to draw in gas, an outlet portion to release the humidified gas, and a humidifying portion to turn the gas into humidified gas.  Additionally, the heating of the gas would happen while gas is passing through the humidifying portion since the liquid/water would need to be vaporized to create the humidified gas.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate all of these components in Claim 2, as taught by ‘582, since these are well-known components found in typical humidifiers.
Regarding Claim 3, ‘582 teaches delivering the humidifying agent directly onto the at least one heater element to vaporize the humidifying agent while the first volume of gas is being delivered to the patient respiratory circuit (‘582: heating volume of gas, vaporizing condensed humidifying agent, pulsing humidifying agent, Claim 1; humidifying agent implies the agent has been vaporized or has come into contact with the heater element to humidify the gas; it is well-known to vaporize of liquids/water on heating elements to humidify gases).
Regarding Claim 11, ‘582 discloses a respiratory humidification system (apparatus must exist to execute method of Claim 1), comprising: a respiratory circuit (circuit must exist for gas to travel); and a controller (controller must exist to control the timing of the gas being delivered in different breathing phases), wherein the controller is configured to: provide, during a patient inhalation cycle or immediately after a patient exhalation cycle, a first amount of humidification agent to a first volume of gas being delivered from a gas source to the respiratory circuit (pulsing a delivery of humidifying agent to volume of gas at pulsed interval, immediately after patient exhalation or during patient inhalation, Claim 1); heating, state when the humidification agent is combined with the first volume of gas, the humidification agent or the first volume of gas to a temperature sufficient to maintain the humidification agent in a vapor (heating volume of gas, vaporizing condensed humidifying agent, pulsing humidifying agent, Claim 1; humidifying agent implies the agent has been vaporized or has come into contact with the heater element to humidify the gas; it is well-known to vaporize of liquids/water on heating elements to humidify gases); removing (reducing condensed humidifying agent, Claim 1), during a patient exhalation cycle or immediately after a patient inhalation cycle, condensation from the respiratory circuit at least in part by providing a second amount of the humidification agent to a second volume of gas being delivered from the gas source to the respiratory circuit (non-pulsed interval commencing immediately after patient exhalation or during patient inhalation, Claim 1; increasing amount of humidifying agent delivered to volume of gas relative to amount of humidifying agent delivered to the volume of gas during the non-pulsed interval, Claim 7; amount of agent during non-pulsed interval implies a second amount), the second amount of the humidification agent being significantly less than the first amount of the humidification agent (increasing amount of humidifying agent delivered to volume of gas relative to amount of humidifying agent delivered to the volume of gas during the non-pulsed interval, Claim 7; second amount is a lot less than first amount).
Regarding Claim 12, ‘582 discloses the claimed invention of Claim 11.  ‘683 does not explicitly disclose the respiratory circuit comprises: at least one heater element; an inlet portion; a humidifying portion; and an outlet portion, the inlet portion being upstream of the humidifying portion and the outlet portion downstream of the humidifying portion; and wherein the controller is further configured to: cause the at least one heater element to heat the first or second volume of gas to facilitate removing the condensation before the first or second volume of gas passes through the humidifying portion, while the first or second volume of gas passes through the humidifying portion, or after the first or second volume of gas exits the humidifying portion.
However, the claimed invention of Claim 12 is obvious for one of ordinary skill in the art as these are well-known components found in a typical humidifier and such components are reasonably obvious for ‘582 to have.  ‘582 is directed towards a humidification system and obviously would have a heater element to heat the liquid/water, an inlet portion to draw in gas, an outlet portion to release the humidified gas, and a humidifying portion to turn the gas into humidified gas.  Additionally, the heating of the gas would happen while gas is passing through the humidifying portion since the liquid/water would need to be vaporized to create the humidified gas.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate all of these components in Claim 12, as taught by ‘582, since these are well-known components found in typical humidifiers.
Regarding Claim 13, ‘582 teaches the respiratory circuit is configured to: deliver the humidifying agent directly onto the at least one heater element to vaporize the humidifying agent while the first volume of gas is being delivered to the respiratory circuit (‘582: heating volume of gas, vaporizing condensed humidifying agent, pulsing humidifying agent, Claim 1; humidifying agent implies the agent has been vaporized or has come into contact with the heater element to humidify the gas; it is well-known to vaporize of liquids/water on heating elements to humidify gases).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785